CULLEN, Commissioner.
The action involves the validity of a $100,000 bond issue voted by the citizens of the city of Harlan, for recreational facilities. The lower court adjudged that the statutes were fully complied with in calling the election; the election was validly held; the bonds will not exceed the constitutional debt limit of the city; the tax for retirement of the bonds is not limited to the rate specified in Section 157 of the Kentucky Constitution; and the ordinance for issuance of the bonds was validly adopted.
An examination of the record discloses that the judgment is correct in all respects.
Judgment affirmed.